Citation Nr: 0123100	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  97-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty (AD) from October 1974 to 
January 1979.  She has reported being a member of the Army 
Reserves from 1980 to 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for a low back disorder.  The record 
reflects that she subsequently perfected a timely appeal 
regarding that denial.  In the November 1996 rating decision, 
the RO also granted entitlement to service connection for 
chondromalacia of both knees, and assigned a noncompensable 
evaluation for each knee.  Thereafter, she also perfected 
timely appeals regarding the noncompensable disability 
ratings assigned for each knee.

In a May 1998 rating decision, the Houston, Texas, RO granted 
increased evaluations of 10 percent for each of the veteran's 
service-connected knee disabilities.  In AB v. Brown, 
6 Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

In December 1998, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board.  
A transcript of this hearing was obtained and associated with 
her claims folder.

Thereafter, in April 1999, the Board remanded this case to 
the RO for additional evidentiary development.  The requested 
development was completed, and, in April 2001, the RO issued 
a Supplemental Statement of the Case (SSOC), in which it 
denied the veteran's claims of entitlement to service 
connection for a low back order, and entitlement to a rating 
in excess of 10 percent each for her service-connected 
chondromalacia of both knees.  Thereafter, the veteran's 
claims folder was returned to the Board for further appellate 
review.  The veteran currently resides in the jurisdiction of 
the Waco, Texas, RO.  

The issue of entitlement to service connection for a right 
ankle disorder will be discussed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran's chondromalacia of the right knee is 
manifested by no more than slight limitation of motion, with 
additional functional loss due to pain, but not by objective 
evidence of instability or subluxation.

2.  The veteran's chondromalacia of the left knee is 
manifested by no more than slight limitation of motion, with 
additional functional loss due to pain, but not by objective 
evidence of instability or subluxation.

3.  The preponderance of the competent and probative evidence 
is against finding that the veteran's claimed low back 
disorder is related in any way to her military service.

4.  The preponderance of the competent and probative evidence 
is against finding that the veteran's claimed low back 
disorder is secondary to her service-connected chondromalacia 
of both knees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2000) 

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261.

3.  A low back disorder was not incurred in or aggravated by 
the veteran's military service nor is it proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107 (West 1991); Pub. L. No. 
106-475, 114 Stat. 2096-2098 (2000) ) (codified as amended at 
38 U.S.C. §§ 5103, 5301A) (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to ratings in excess of 10 percent each for 
service-connected chondromalacia of both knees.

Factual Background

The veteran's service medical records reflect that she was 
diagnosed with chondromalacia in both knees on several 
occasions during her period of active duty.  In a report of 
medical history completed for separation in January 1979, the 
veteran reported that she was unable to run or bend at the 
knees for a long period of time.  

In December 1995, the veteran submitted a formal claim of 
entitlement to service connection for bilateral knee 
disabilities.  As discussed in the Introduction section 
above, the RO granted this claim in the November 1996 rating 
decision, and assigned a noncompensable evaluation for each 
knee.  The RO based its conclusion primarily upon the 
veteran's service medical records, which as noted above, 
reveal that she was diagnosed with chondromalacia in both 
knees on several occasions during service.

The record reflects that the veteran subsequently perfected 
timely appeals regarding the noncompensable disability 
ratings assigned for her chondromalacia of both knees.  In 
her Substantive Appeal (VA Form 9) received in May 1997, the 
veteran asserted that the RO had not considered her pain in 
assigning noncompensable evaluations.  

A VA orthopedic examination conducted in June 1997 revealed 
that the veteran had full range of motion in both knees, with 
minimal crepitus.  The VA examiner found that the patellae 
were somewhat lateralized, and that the patellar facets were 
mildly tender to palpation.  Motor and neurological 
examinations were noted to be unremarkable in both lower 
extremities.  The VA examiner concluded that the veteran's 
bilateral knee problems were directly related to her 
diagnoses of chondromalacia, which were first noted in 
service.  

In September 1997, the RO received copies of the veteran's 
medical records from Citizen's Medical Center.  These records 
are negative for any complaints or treatment related to the 
veteran's knees.  

In the May 1998 rating decision, the RO granted increased 
evaluations of 10 percent for each of the veteran's knee 
disabilities.  In that decision, the RO indicated that a 
"compensable evaluation is being granted for each knee based 
on the veteran's statement of pain on use."  

During her personal hearing conducted in December 1998, the 
veteran testified that if she stood for any length of time, 
her knees would start to swell.  She stated that she was 
unable to squat down, and that the pain caused by her knees 
made it difficult to sleep at night.  She reported that she 
worked as a sales person at Sears, and that the pain in her 
knees became unbearable if she stayed on her feet too long 
for work.  

In April 1999, the Board remanded this case to the RO for 
additional evidentiary development.  In regard to her 
increased rating claims, the Board instructed the RO to 
request that the veteran provide the names of any additional 
health care providers who have treated her for her service-
connected knee disabilities since June 1997.  In addition, 
the Board also instructed the RO to provide the veteran with 
a VA orthopedic examination in order to determine the current 
severity of her bilateral knee disabilities.

Later that month, in compliance with the Board's 
instructions, the RO issued a letter to the veteran 
requesting that she identify any additional health care 
providers who have treated her for her service-connected 
disabilities.  In a response letter received in May 1999, the 
veteran reported that she had received treatment at Tri City 
Hospital, and at the VA Medical Center (MC) in Houston. 

Thereafter, the RO obtained the veteran's treatment records 
from Tri City Hospital.  These records show that between July 
1997 and October 1997, she received treatment for a variety 
of disabilities.  No complaints were noted in regard to her 
knees. 

Records from the VAMC in Houston show that throughout 1997, 
the veteran received periodic treatment for a number of 
disabilities, including her knee disorders.  Included among 
these records was the report of the June 1997 orthopedic 
examination discussed above. 

In March 2000, the veteran underwent a VA orthopedic 
examination.  She reported experiencing pain and weakness in 
both knees all of the time.  She also reported that she 
experienced stiffness and swelling in both knees all of the 
time, and that she experienced heat and redness in both knees 
daily.  She indicated that she received no regular treatment 
except for Tylenol.  The veteran stated that she experienced 
popping and clicking in both knees, but that she had not 
fallen and had received no injuries due to these symptoms.  
She explained that her symptoms were aggravated by standing 
too long, but she also noted that she had experienced no 
periods of full incapacitation, even during flare-ups.  

Upon examination, it was noted that although the veteran 
attempted to point out swelling on both the lateral and 
medial aspects of the left knee, and on the medial side of 
the femoral condyle and front of the right knee, the VA 
examiner could find no visible evidence of abnormal swelling.  
Examination for anterior and posterior cruciate ligament 
laxity revealed that they were intact, and the medial and 
lateral collateral ligaments were also found to be right and 
intact.  The VA examiner noted that, subjectively, the only 
problem that the veteran reported experiencing on examination 
was tenderness when the examiner palpates the medial and 
lateral femoral condyles on the left and right, the medial 
and lateral tibial plateaus, and the medial and lateral 
aspects of the patella and patella tendon.  The veteran also 
reportedly complained of some pain on palpation of the 
popliteal fossa on both the right side and the left side.  
The VA examiner found that very minimal crepitus could be 
elicited on repeated movement of the right and left knees in 
the subpatellar area, but noted that the crepitus was very 
fine and difficult to feel.  The VA examiner also noted that 
the crepitus was not evident when the veteran did a partial 
knee bend and straightened up.  The VA examiner further noted 
that the veteran was able to walk into the examining room 
without any difficulty or any limp, and that she got up onto 
the examining table without difficulty.  Range of motion 
testing of the right knee revealed extension to 0 degrees and 
flexion to 126 degrees, with subjective complaints of pain at 
120 degrees.  Range of motion testing of the left knee 
revealed extension to 0 degrees and flexion to 120 degrees, 
with pain at 100 degrees.  She was reportedly able to stand 
on tiptoes and on her heels satisfactorily.  Following 
examination, the VA examiner noted a diagnosis of 
chondromalacia of both knees, and, by x-ray, arthritic 
changes.  

In an addendum dated later in March 2000, the VA examiner 
indicated that there was functional loss due to pain in both 
the left and right knees.  The examiner also found that there 
was moderate social and industrial impairment caused by the 
veteran's service-connected knee disorders.

Analysis

A.  Preliminary matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103).  The Act also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA recently published a new regulation, 
38 C.F.R. § 3.159, for the purpose of implementing the 
provisions of the VCAA.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001).  The intended effect of this regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  This regulation provides 
guidelines regarding VA's duties to notify claimants of 
necessary information or evidence; to assist claimants in 
obtaining evidence; and to provide medical examinations or 
obtain medical opinions in appropriate circumstances.  The 
new regulation, effective as of the date of enactment of the 
VCAA, interprets and implements the mandates of the statute.

By virtue of Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the Board believes that the RO properly advised the 
claimant of all potentially applicable rating criteria, and 
of what the evidence must show in order to substantiate her 
claims for increased ratings.  Moreover, the Board notes 
that, in accordance with the Board's remand instructions, the 
RO specifically advised the veteran to identify any medical 
treatment she received for her service-connected 
disabilities.  In light of these facts, the Board believes 
that VA has satisfied its duty under both the VCAA and the 
new regulation, 38 C.F.R. § 3.159, to inform the veteran and 
her representative of the information and evidence needed to 
substantiate her claims.  VCAA § 3(a), 114 Stat. 2096, 2096-
97 (codified as amended at 38 U.S.C. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
claims for increased ratings.  The veteran has been provided 
with two VA orthopedic examinations, and neither she nor her 
representative has alluded to any additional information or 
evidence that has not been obtained and which would be 
pertinent to the present claims.  Therefore, in light of the 
above, the Board finds that all facts that are relevant to 
her increased rating claims have been properly developed, and 
that no further action is required in order to comply with 
VA's duty to assist under both the VCAA and the new 
regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified 
at 38 U.S.C. § 5103A); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulation arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board may proceed with a decision on this issue, without 
prejudice to the veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising her as to the evidence needed, and in obtaining 
evidence pertaining to her claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

Discussion

The veteran is seeking increased disability ratings for her 
service-connected chondromalacia of both knees.  She 
essentially contends that her knee disabilities are more 
severe than is contemplated by the 10 percent disability 
rating assigned for each knee.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2000) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the United States Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

At the outset, the Board notes that there is some ambiguity 
in the record regarding which diagnostic code was used by RO 
when it assigned a 10 percent disability for each of the 
veteran's service-connected knee disorders in the May 1998 
rating decision.  In particular, the Board notes that in the 
text of the rating decision, the RO specifically refers to 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257, in 
discussing whether an increased disability rating is 
warranted for either of the veteran's knee disorders.  Under 
this code, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 30 
percent evaluation is assigned when it is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

However, in the May 1998 rating decision, the RO also 
indicates that a "compensable evaluation is being granted 
for each knee based on the veteran's statement of pain on 
use".  Based upon this language, it appears that the RO 
applied the provisions of 38 C.F.R. §§ 4.40 and 4.45, which 
allow for the assignment of a higher evaluation than 
otherwise provided for under specific rating criteria based 
upon additional functional loss due to pain and/or other 
symptoms.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although not entirely clear, the Board believes that, by that 
decision, the RO also determined that the veteran's knee 
disorders were more appropriately rated using the criteria of 
either Diagnostic Codes 5260 or 5261, which deal with 
limitation of motion in the leg.  This conclusion is 
consistent with Johnson v. Brown, 9 Vet. App. 7, 11 (1996), 
in which the Court held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.

In short, the Board finds that the veteran's service-
connected knees disorders are currently rated under the 
criteria of either Diagnostic Code 5260 or 5261, and that a 
10 percent disability rating has been assigned for each knee 
by applying the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
See Deluca, supra.  Accordingly, the Board will begin its 
inquiry by determining whether increased evaluations may be 
available under the criteria of either Diagnostic Code 5260 
or 5261.

As discussed above, Diagnostic Codes 5260 and 5261 
contemplate limitation of motion in the leg.  Diagnostic Code 
5260 provides for a 0 percent evaluation where flexion of the 
leg is limited to 60 degrees; a 10 percent evaluation where 
flexion is limited to 45 degrees; a 20 percent evaluation 
where flexion is limited to 30 degrees; and 30 percent 
evaluation where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 0 percent evaluation requires 
extension of the leg is limited to five degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5261.  See also 38 C.F.R. § 4.71, Plate II (2000) which 
reflects that normal flexion and extension of a knee is from 
0 degrees of extension to 140 degrees of flexion.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the assignment of 
increased evaluations for the veteran's knees under the 
criteria of either Diagnostic Code 5260 or 5261.  In reaching 
this conclusion, the Board finds the most probative evidence 
of record to be the report of the veteran's June 1997 and 
March 2000 VA examinations that set forth the specific ranges 
of motion of the knee and/or provide findings pertinent to 
the functional impact due to painful motion.  Specifically, 
the Board notes that the June 1997 VA examination revealed 
that the veteran possessed full range of motion in both 
knees.  More recently, the March 2000 VA examination showed 
the ranges of motion in both knees to be from 0 degrees of 
extension to 126 degrees of flexion on the right, and 0 of 
extension to 120 degrees of flexion on the left.  The Board 
believes that these findings  - that is, the normal findings 
of knee extension and flexion limited to only 120 degrees at 
worst - do not support the assignment of increased evaluation 
by applying the criteria of either Diagnostic Code 5260 or 
5261.  In fact, these actual degrees of motion equate to a 
noncompensable rating under Diagnostic Code 5260 or 5261.  
38 C.F.R. § 4.71a.  

The "claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under DC 5260 
or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  As 
discussed in detail above, the veteran has already been 
assigned a 
10 percent disability rating in each knee based upon 
additional functional loss due to pain.  In reviewing the 
veteran's claims, the Board has also considered whether a 
higher evaluation may be warranted for either knee based upon 
functional loss due to pain under 38 C.F.R. § 4.40 and § 
4.45.  However, the Board finds that the preponderance of the 
evidence is against a higher evaluation under these 
provisions for either knee.  The Board is of course cognizant 
that the March 2000 VA examiner specifically found that the 
veteran experiences functional loss in her knees.  However, 
the Board notes that physical examination revealed that 
motion was limited by pain to only 120 degrees flexion in the 
right knee and 100 degrees in the left knee.  The Board 
believes such findings to be consistent with the currently-
assigned 10 percent disability ratings given the requirements 
of Diagnostic Code 5260 or 5261.  Similarly, a 10 percent 
rating for each knee equates to a "moderate" impairment of 
the service-connected right and left knee disabilities (that 
is, both combined) as described by the VA examiner in March 
2000.  (See, e.g., Diagnostic Code 5257 which provides for a 
20 percent evaluation for "moderate" disability.  See also 
38 C.F.R. §§ 4.25, 4.26 (2000) regarding the combining of the 
two 10 percent evaluations to 20 percent).  Thus, to the 
extent that she experiences additional functional loss due to 
pain, weakness, fatigability or other symptoms as 
contemplated under the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the Board believes that she has also already been 
compensated for such loss in the assignment of a 10 percent 
evaluation for each knee.

The Board has given consideration to evaluating the veteran's 
service-connected chondromalacia of both knees under 
different Diagnostic Codes.  The Board notes that the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 
Diagnostic Code 5256, for example, provides a 30 percent 
disability rating for ankylosis of the knee where the knee is 
ankylosed in full extension or in slight flexion between zero 
and 10 degrees.  38 C.F.R. § 4.71a.  There is, however, no 
evidence of ankylosis of either the left or right knee in 
this case.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no impairment of either the tibia 
or fibula of either knee.  Accordingly, Diagnostic Code 5262 
is also not for application in this case.  Id.  

However, because the veteran was initially evaluated under 
the criteria of Diagnostic Code 5257, the Board has also 
considered whether a separate disability rating may be 
available under this code.  See VAOPGCPREC 23-97(July 1, 
1997); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Nevertheless, during the March 2000 VA examination, 
the examiner specifically found that the veteran did not 
experience any subluxations or dislocation in her knees.  
Similarly, both the June 1997 and March 2000 VA examinations 
failed to reveal any objective evidence of instability in 
either knee.  Subluxation or lateral instability is requisite 
for a rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  
Although the veteran reported during her March 2000 VA 
examination that she wore a brace on her left knee, she also 
reported to the VA examiner that she had no recent history of 
falling due to her knee disabilities, and there is no 
objective demonstration of instability of record.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a disability rating 
under the criteria of Diagnostic Code 5257.

As discussed above, the Court has held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Fenderson, supra.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board believes that the preponderance of the evidence 
discussed above is against the assignment of a rating in 
excess of 10 percent at any time since December 1995, the 
effective date of the grant of service connection by the RO.

2.  Entitlement to service connection for a low back 
disorder.

Factual Background

Medical records from the veteran's period of active duty show 
that in January 1976, she complained of back pain.  It was 
noted that she had sustained a lifting injury the day before.  
The examiner indicated that an assessment was being deferred 
pending x-rays.  Subsequent service medical records from her 
period of active duty are negative for any further complaints 
or treatment for back pain.

Medical records from the veteran's period of service in the 
Army Reserves are negative for any indication that she 
sustained an injury to her back while on active duty.  In a 
report of medical history completed for enlistment in April 
1980, the veteran reported that she had no history of 
recurrent back pain.  A report of medical examination 
completed on that same date reveals no indication of any 
defects found in the veteran's back.  A memorandum dated in 
May 1981 indicates that the veteran was excused from training 
assemblies for nine drills due to an unspecified disability.

Included among the veteran's Army Reserve medical records is 
a March 1981 letter from a private physician, Dr. A., in 
which the physician indicated that the veteran was 
experiencing recurring lumbosacral sprain-strain syndrome 
with tightness of the hamstrings, particularly on the right 
side.  The physician noted that her symptoms could recur at 
any time, and could potentially interfere with her military 
duties.  In a clinical note dated in August 1981, a military 
examiner noted that the veteran had a history of low back 
pain since a fall in February 1981.  The examiner also noted 
that the "accident did not occur on AD." [Underline in 
original.]  The examiner indicated a diagnosis of lumbosacral 
strain, with possible L5-S1 radiculopathy on the right.  No 
subsequent service medical records are available from the 
veteran's period of service in the Army Reserves.

Treatment records from Citizens Medical Center show that in 
March 1989, the veteran was admitted with complaints of chest 
pain.  Records obtained from this facility are negative for 
any complaints or treatment for back pain.  

In December 1995, the veteran filed a formal claim of 
entitlement to service connection for a low back disorder.  
She noted that she had served in the Army Reserves in San 
Antonio, Texas, from 1980 to 1982.  She indicated that she 
had injured her back when she fell down steps in 1981 or 1982 
while serving with her Reserve unit.  

In July 1996, the RO issued a letter to the State Adjutant 
General in Austin, Texas, requesting verification of the 
veteran's service in the Army Reserves.  Later that month, 
the RO was informed that no records were found under the name 
provided.  In October 1996, a second request for verification 
was issued to the Commander of her Army Reserve Unit.  The 
following month, the RO received copies of the veteran's 
medical records from her period of service in the Army 
Reserves.  Thereafter, in March 1997, the RO was notified by 
the Commander of her Army Reserve Unit that no service 
personnel records were found under the names provided.  

In the November 1996 rating decision, the RO denied 
entitlement to service connection for a low back disorder.  
The RO concluded that the claimed condition had not been 
shown to have occurred during military service.  The veteran 
subsequently perfected an appeal regarding that issue.  In 
her Substantive Appeal submitted in March 1997, she asserted 
that the RO had not considered the possibility that her low 
back disorder had developed secondary to her service-
connected knee disorders.

A VA radiographic report dated in March 1997 shows that x-
rays of the lumbosacral spine revealed vascular 
calcifications within the soft tissue.  No significant 
osseous abnormality was seen.  

During her June 1997 VA orthopedic examination, the veteran 
reported that she was experiencing low back pain without any 
radicular symptoms.  The VA examiner noted that he was unable 
to determine any association between her lower extremity 
difficulties and her lumbar condition.

In the May 1998 SSOC, the RO continued to deny the veteran's 
claim of entitlement to service connection for a low back 
disorder.  The RO based this conclusion on the private 
medical report from Dr. A., in which the physician found that 
the veteran had injured her back during a fall, and upon the 
August 1981 clinical note, in which a military examiner 
concluded that her back disorder was not sustained on active 
duty.

During her December 1998 personal hearing, the veteran 
testified that she had injured her back during a weekly drill 
assembly while on active duty with the Army Reserves.  She 
stated that she fell and injured herself, but that she did 
not feel the need to receive any medical care during the 
following two weeks.  She indicated that she was merely 
getting up from a desk when she felt her entire right side go 
numb, and that this was when she went to see a doctor.  The 
veteran testified that she then went to the hospital, where 
she stayed for nine days in order to take tests on her back.  
She reported that her physician at the time, Dr. S., informed 
her that she had aggravated her sciatic nerve when she fell.  
She stated that she attempted to stay in the Reserves, but 
experienced too many problems with her back, and eventually 
left through a medical discharge.

As noted in the Introduction, this case was remanded by the 
Board in April 1999.  In the remand, the Board noted that the 
veteran's service in the Army Reserves had not been verified, 
despite multiple attempts to do so by the RO.  The Board 
further noted, however, that service medical records had been 
obtained, which show that she did indeed serve in the Army 
Reserves.  The Board instructed the RO to obtain the 
veteran's service personnel records, including her 201 file, 
from the National Personnel Record Center in St. Louis, 
Missouri.  The Board also instructed the RO to request that 
the veteran identify all health care providers who have 
treated her for her claimed disability since service.  The RO 
was advised to obtain any records identified by the veteran, 
including records of treatment obtained from Dr. A. in 1981 
and 1982.  The RO was also advised to schedule the veteran 
for a VA orthopedic examination, in order to determine the 
etiology of her claimed back disorder.

Thereafter, in accordance with the Board's remand 
instructions, the RO issued a request for the veteran's 
service personnel records, including her 201 file.  In July 
1999, the RO received the veteran's 201 file, which it found 
to be negative for any indication that the veteran served on 
active duty or active duty for training in February 1981.  

The record reflects that, in April 1999, the RO also 
requested that the veteran identify any individuals who 
treated her for claimed disabilities since service.  The RO 
asked that she provide the correct name that she used while 
receiving treatment from Dr. A. in 1981 and 1982.  In a 
response statement received in September 2000, the veteran 
indicated that no more medical records were available 
pertaining to medical treatment received in 1981 or 1982, as 
she had been informed by all of the medical facilities that 
treated her during that period that their records had since 
been destroyed.

During her March 2000 VA examination, the veteran indicated 
that she was experiencing pain in her right sacroiliac area.  
She stated that the pain extended into her right hip and then 
down into her right leg.  She reported that she had injured 
her back in 1981, when her knee gave out and she fell.  The 
veteran reported that she was hospitalized for 19 days, and 
that she received cortisone shots in her back.  She stated 
that she had been told that she had lumbosacral strain, and a 
bruise of the sciatic nerve.  Following physical examination 
and review of x-rays, the VA examiner noted diagnoses of 
right sacroiliac strain and, by x-ray, lumbar spondylosis.  
The VA examiner concluded that it was at least as likely as 
not that her low back disability was related to her fall in 
1981.

In the April 2001 SSOC, the RO continued to deny the 
veteran's claim for service connection.  The RO recognized 
that a VA examiner had recently found that her claimed low 
back disability could be related to her fall in 1981, but 
concluded that the evidence showed that this fall had not 
occurred while she was on active duty.  The RO considered the 
veteran's contention that her low back disability developed 
secondary to her knee disorders, but concluded that the 
preponderance of the evidence was against this claim.

Analysis

Preliminary Matters

The Board has reviewed the veteran's claim for service 
connection pursuant to the new legislation embodied in the 
VCAA, and pursuant to a newly published regulation, 38 C.F.R. 
§ 3.159, which was created for the purpose of implementing 
many of the provisions of the VCAA.  Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  

By virtue of Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the Board believes that the RO properly advised the 
claimant of what the evidence must show in order to 
substantiate her claim for service connection.  For this 
reason, the Board believes that VA has satisfied its duty 
under both the VCAA and the new regulation, 38 C.F.R. 
§ 3.159, to inform the veteran and her representative of the 
information and evidence needed to substantiate her claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified as amended at 
38 U.S.C. § 5103); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

In addition, the Board also finds that there is ample medical 
and other evidence of record on which to decide the veteran's 
claim for service connection.  As discussed above, the 
veteran has been provided with two VA orthopedic 
examinations, and neither she nor her representative has 
alluded to any additional information or evidence that has 
not been obtained and which would be pertinent to the present 
claims.  Although the RO has been unable to obtain records of 
private medical treatment received by the veteran in 1981 and 
1982, the Board notes that the veteran has recently reported 
that all records pertaining to the medical treatment she 
received during that period have since been destroyed and are 
no longer available.  Accordingly, the Board finds that these 
records have been shown to be unavailable, and that no useful 
purpose would be served in remanding this matter in order to 
make further attempts to obtain these records.  See Winters, 
Soyini, Sabonis, supra.  

The Board has considered the argument of the veteran's 
representative, which was expressed in the September 2001 
Written Brief Presentation, that attempts should be made by 
VA to obtain attendance records from her service in the Army 
Reserves, as well as pay records, in order to verify her 
claim of having injured her back while on active duty.  
However, as will be discussed in greater detail below, the 
Board finds that the evidence already of record is sufficient 
to establish that her reported back injury did not occur as a 
result of military service.  Specifically, the Board notes 
that the veteran's service medical records from her service 
in the Army Reserves have been obtained.  Under such 
circumstances, the Board believes that further attempts to 
obtain attendance records and pay records from her period in 
the Army Reserves are unnecessary.  In essence, the Board 
believes that such records would be irrelevant to the outcome 
of her appeal, and would only needlessly delay adjudication 
of her claim.  When there is no showing of the relevance of 
outstanding records, there is no duty to assist.  See Counts 
v. Brown, 6 Vet. App. 473 (1994).    

In short, VA has satisfied its duty to assist the veteran in 
apprising her as to the evidence needed, and in obtaining 
evidence pertaining to her claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  
Furthermore, because the Board has determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full, the Board may proceed with a decision 
on this issue, without prejudice to the veteran.  Bernard, 
supra.

Discussion

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  In addition, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred in or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 
(West 1991).  In a claim for secondary service connection, 
the regulations provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2000).  Secondary service connection may also be 
warranted for a non-service-connected disability when that 
disability is aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In Allen, 
the Court held that, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id. at 448.

The veteran is seeking service connection for a low back 
disorder.  She has advanced two separate theories in support 
of her claimed.  First, she essentially contends that her low 
back disorder developed secondary to her service-connected 
knee disorders.  Second, she contends that her low back 
disorder developed as a result of an injury she sustained 
during a fall while on Reserve duty.

With respect to her first contention of secondary service 
connection, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  In reaching this 
conclusion, the Board found the most probative evidence of 
record to be the report of the veteran's June 1997 VA 
examination.  This examination specifically addressed the 
question of a possible nexus between service-connected 
disability and a current disorder.  See Reiber v. Brown, 
7 Vet. App. 513, 516 (1995) (medical evidence requirement in 
a secondary service connection claim).  After reviewing the 
veteran's claims folder, and after conducting a physical 
examination of the veteran's back and knees, the VA examiner 
specifically concluded that he could find no association 
between her lower extremities disabilities and her lumbar 
condition.  Further, the 1981 medical report that first 
addresses back complaints indicated no association to the 
knees, with a fall or otherwise.  In light of this statement 
and the absence of competent corroborating opinion, the Board 
must conclude that the preponderance of the competent and 
probative evidence is against the claim that a low back 
disorder is secondary to the veteran's service-connected knee 
disorders.

Although the veteran may believe that her low back disorder 
is related to her knee disabilities, it is now well 
established in the law that the veteran, as a layperson, is 
not qualified to render medical opinions regarding diagnoses 
or etiology of medical disorders, and her opinion is entitled 
to no weight or probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's claimed low back disorder is associated in any way 
with her service-connected chondromalacia of both knees.  

The Board will next turn to the veteran's second contention, 
which is that her low back disorder was caused by an injury 
she sustained during a fall while on duty in the Army 
Reserves.  Having reviewed the complete record, the Board 
observes that there is medical evidence both apparently for 
and against this claim.  On the one hand, there are the 
findings of the March 2000 VA examiner, who concluded that it 
was at least as likely as not that a low back disorder is 
related to a fall in 1981.  On the other hand, there are the 
conclusions of the military examiner who evaluated the 
veteran in August 1981.  This examiner specifically noted 
that the veteran had injured herself in February 1981, and 
that the accident did not occur on active duty. 

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991).  

The Board has considered the veteran's assertion that she was 
in fact on active duty when she sustained her injury in 
February 1981.  However, although the veteran now asserts, at 
least one decade following the period in question, that a 
back injury while she was on military duty led to permanent 
disability, the Board finds the August 1981 notations of the 
military examiner, which were apparently based upon 
statements made by the veteran within six months of the 
initial injury, to be much more probative in determining the 
date of that injury.  That is, this contemporaneous notation 
that was made much closer in time to the events at issue is 
more reliable than memories many years later.  Furthermore, 
the Board notes that the veteran's service personnel records 
have been obtained, and these records fail to show that she 
was serving on either active duty or in/active duty for 
training in February 1981.  In fact, the Board further notes 
that only reference whatsoever in this timeframe as to a low 
back injury is the August 1981 notation by the military 
examiner, which discounts any association with military 
service.  As noted above, the Board believes this notation to 
be the best, most probative evidence of record.  Because this 
notation indicates that her low back injury was not sustained 
while on military duty, the Board concludes that the 
preponderance of the evidence is against finding that her 
claimed low back disorder was incurred in service.  As the 
1981 incident is not found to be associated with military 
service, the March 2000 VA opinion that relates the veteran's 
current back disorder to the 1981 injury is of low probative 
value and is not of assistance to the veteran in this case.  

The Board is cognizant that in January 1976, the veteran 
complained of back pain after she allegedly injured herself 
while lifting an object.  Although the veteran has never 
asserted that her low back disability is the result of this 
incident, the Board has nevertheless considered the 
possibility that service connection may be directly warranted 
on this basis.  However, the Board finds the most probative 
evidence in this regard to be the numerous reports of 
clinical reports and other medical records, which are dated 
throughout the veteran's remaining period of active duty 
through 1979.  These reports show that repeated physical 
examination, including numerous instances of orthopedic 
examination, was consistently negative during this period for 
any defects in her low back or spine.  That is, no chronic 
back disability was shown during the period of active duty 
from 1974 to 1979.  38 C.F.R. § 3.303(b) (2000).  Further, 
there were no complaints or findings of a back disability 
when the veteran was examined for Reserve duty in 1980.  For 
this reason, the Board finds that the preponderance of the 
evidence is against finding that her current low back 
disability is related to this incident.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for a low back 
disorder.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied.

Entitlement to service connection for a low back disorder is 
denied.


REMAND

In a May 1998 rating decision, the RO denied entitlement to 
service connection for the residuals of a right ankle sprain.  
Thereafter, in September 1998, the veteran submitted a signed 
statement in which she indicated that she wished to pursue 
this claim.  In the April 1999 remand, the Board noted that 
the veteran's September 1998 statement could be inferred as a 
Notice of Disagreement (NOD) with respect to the May 1998 
rating decision.  The Board therefore referred this matter to 
the RO for appropriate action.

To this point, the record does not reflect that the RO has 
taken any further action with respect to this issue.  
Specifically, the RO has not issued a Statement of the Case 
as required under 38 C.F.R. § 19.26 (2000).  See also 38 
C.F.R. § 19.29 (2000).  Previously, the Board relied on 38 
C.F.R. § 20.201 that implemented the statute governing the 
initiation of the appeals process, as outlined in 38 U.S.C.A. 
§ 7105 (West 1991), by requiring that the content of a notice 
of disagreement must also include "a desire for appellate 
review."  See 38 C.F.R. § 20.201 (2000) (emphasis added).  
However, in a precedent decision, Gallegos v. Gober, 
14 Vet. App. 50 (2000), it was held that § 20.201 was invalid 
insofar as it required that an NOD express a desire for 
review by the Board.  Id. at 57.  Therefore, the Board finds 
that an NOD is of record as to this claim.  In such 
situations, the Court has held that the filing of an NOD 
initiates the appeal process and the failure of the RO to 
issue a Statement of the Case is a procedural defect 
requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Thus, the Board finds that this issue must be 
remanded so that the RO can issue a Statement of the Case and 
the veteran can be afforded the opportunity to perfect a 
timely substantive appeal (VA Form 9) as to this issue.

A statement of the case should be sent to 
the veteran regarding the issue of 
entitlement to service connection for a 
right ankle disorder.  All pertinent law 
and regulations should be set forth.  The 
veteran should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to that issue. Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

